 1

 2

 3

 4

 5

 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-61-DAD
10
                                   Plaintiff,
11                                                       ORDER RE: RELEASE CONDITIONS
                             v.
12
     RAUL BENJAMIN GUTIERREZ,
13
                                   Defendant.
14

15
              Upon request of the parties and for good cause having been shown,
16
              IT IS HEREBY ORDERED that the Defendant’s release conditions are modified to remove the
17
     conditions set forth in subparagraphs (c), (j), and (l) of paragraph 7 from Docket Entry 9.
18

19 IT IS SO ORDERED.

20
     Dated:     June 10, 2019
21                                                     UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

                                                          1
30
